       Case: 3:20-cv-00730-jdp Document #: 6 Filed: 12/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                     Case No. 3 :20-cv-730

WILLIAM BRADLEY and PAMELA
BRADLEY.

               Defendants.


                                       ORDER AND JUDGMENT

       This matter is before the Court on the United States' Unopposed Motion for Entry of

Final Judgment. (ECF No. 5.) The Motion is hereby GRANTED.

       Accordingly, it is hereby ORDERED that judgment is entered in favor of the United

States and against William Bradley and Pamela Bradley,jointly and severally, on Count I of the

Complaint in the amount of $287, l 86.85 regarding their unpaid joint federal income tax

liabilities for tax years 2006 through 2016, plus statutory interest and additions accruing after

November 13, 2020 until the judgment is paid in full.



Dated this   If 77Jday of   /){?t/;;,.lt(ll?R.,   , 2020.




                                                            JAMES D. PETERSON
                                                            United States District Comt Judge


Entered this 4th day of December, 2020.

                                                            s/ K. Frederickson, Deputy Clerk
                                                            PETER A. OPPENEER
                                                            Clerk of Court
